AGREEMENT

        THIS AGREEMENT, made as of the 31st day of March, 2009 by and between
Derma Sciences, Inc., a business corporation organized under the laws of the
Commonwealth of Pennsylvania , United States (“Derma U.S.”), Derma Sciences
Canada Inc., a corporation organized under the laws of the Province of Ontario,
Canada (“Derma Canada”) and Frederic Eigner (“Employee”).

        WHEREAS, Employee is currently employed by Derma U.S. as its Executive
Vice President – Operations and by Derma Canada as its General Manager pursuant
to that certain agreement dated as of March 1, 2005, as amended (the “March 2005
Agreement”), and

        WHEREAS, the parties desire to further extend the term of, and amend and
restate, the March 2005 Agreement,

        NOW, THEREFORE, the parties hereto, in consideration of the mutual
promises and covenants herein contained, hereby agree as follows:

        1. Employment. Derma U.S. hereby employs Employee, and Employee agrees
to be employed, as its Executive Vice President – Operations and Derma Canada
hereby employs Employee, and Employee agrees to be employed, as its General
Manager with such duties appropriate to his office as may be assigned, from time
to time, by the President and Chief Executive Officer of Derma U.S. and Derma
Canada and upon the terms and conditions hereinbelow set forth.

        2. Amendment and Restatement. This Agreement amends, restates and
replaces the March 2005 Agreement.

        3. Time and Efforts. Employee will devote substantially all of his
business time and efforts to his duties hereunder.

        4. Compensation. During the Term hereof Derma Canada shall pay
compensation to Employee as follows:

        (a) Base compensation at the rate of Two Hundred Twenty-Nine Thousand
Two Hundred Fifteen Dollars Cdn. ($229,215 Cdn.) per year;

        (b) Bonus, stock options and/or such other incentive compensation as may
be determined by the board of directors of Derma U.S. upon recommendation of its
compensation committee.

        Reviews by the compensation committee of Employee’s base compensation
and incentive compensation shall be undertaken not less often than annually. The
principal criteria utilized by the compensation committee in the conduct of its
reviews shall be the extent to which Derma U.S. and Derma Canada attain their
performance objectives and the extent of Employee’s contributions thereto.

        5. Term. This Agreement shall be effective as of the date hereof and
shall expire on March 31, 2010 unless sooner terminated pursuant to Sections 6
or 7 hereinbelow or unless renewed or extended by mutual agreement of the
parties hereto.

        6. Severance. In the event Derma U.S. or Derma Canada, without cause,
either terminates the employment of Employee or fails to renew this Agreement
upon expiration hereof, Derma U.S. shall pay to Employee severance compensation
in the amount of the greater of: (i) six months’ base compensation, from the
date of said termination or expiration, as applicable, at the rate most recently
in effect pursuant to paragraph 4(a) hereof, or (ii) such amount as is required
to be paid under the laws of the Province of Ontario, Canada.

        7. Change in Control. Within six months of the occurrence of a “change
in control” of Derma U.S. (defined below), Employee may, but shall have no
obligation to, tender his resignation and receive severance compensation as
provided in paragraph 6 above to the same extent as if Derma U.S. or Derma
Canada had terminated Employee without cause as of the date of Employee’s
resignation. For purposes of this paragraph, a “change in control” shall mean a
change in ownership of stock possessing greater than fifty percent (50%) of the
total combined voting power of all classes of stock entitled to vote of Derma
U.S.

        8. Compensation Subject to IRC Section 409A. If, and to the extent, any
portion of the severance compensation payable hereunder exceeds the amount
immediately payable upon separation from service under Internal Revenue Code
Section 409A(a)(2) and regulations thereunder (such compensation, “Excess
409A(a)(2) Compensation”), then no portion of the Excess 409A(a)(2) Compensation
shall be payable prior to the earlier of (i) the Employee’s date of death, or
(ii) the date which is six months after the date of the Employee’s separation
from service.

        9. Option Exercise Extension. In the event that Derma U.S. or Derma
Canada, without cause, either terminates Employee’s employment or fails to renew
this Agreement upon expiration hereof, or in the event Employee tenders his
resignation upon a “change in control,” then the period to exercise any option
to purchase the securities of Derma U.S. of which Employee may be possessed
shall be extended to the expiration thereof as set forth in the option
instrument.

        IN WITNESS WHEREOF, this Agreement has been executed by Derma U.S. and
Derma Canada and Employee as of the date first hereinabove written.

  EMPLOYER:

DERMA SCIENCES, INC.       By:         Edward J. Quilty
President and Chief Executive Officer         DERMA SCIENCES CANADA INC.      
By:         Edward J. Quilty
President and Chief Executive Officer         EMPLOYEE:             Fredric
Eigner  